EXHIBIT 10.18
 
SECOND AMENDMENT TO LEASE AGREEMENT
DATED AUGUST 22, 2003
 
BY AND BETWEEN
 
FROST NATIONAL BANK, TRUSTEE FOR A DESIGNATED TRUST
 
("LANDLORD")
 
AND
 
PAYMENT DATA SYSTEMS, INC.
 
("TENANT")
 
This Second Amendment to Lease Agreement (the "Amendment") is entered into this
7th day of October, 2009 by and between FROST NATIONAL BANK, TRUSTEE FOR A
DESIGNATED TRUST (herein called "Landlord") and PAYMENT DATA SYSTEMS, INC.,
(herein called "Tenant"). The terms and conditions contained herein shall
supersede and control any conflicting terms and conditions contained in the
above referenced Lease Agreement by and between Landlord and Tenant (the
"Lease").
 
WITNESSETH:
 
WHEREAS, Landlord and Tenant have entered into a Lease Agreement dated August
22, 2003 providing for the leasing by Landlord to Tenant of certain office space
presently identified as 12500 San Pedro Ave, Suites 120 and 525, San Antonio,
Texas ("Demised Premises"), as amended by the First Amendment to Lease Agreement
dated February 6, 2006;
 
AND, WHEREAS, Landlord and Tenant desire to modify and further amend certain
terms and conditions set out therein;
 
NOW, THEREFORE, pursuant to the foregoing and in consideration of the premises
and mutual benefits to accrue to Landlord and Tenant under and by virtue of this
amendment, Landlord and Tenant agree that effective of even date herewith, the
following terms and conditions of the Lease shall be, and they hereby are,
amended as follows:
 
I.The Lease Tenn is hereby extended for one period of thirty-six (36) months
commencing
 
November 1, 2009 and shall expire at 6:00 pm on October 31, 2012.
 
Base Rental shall be in accordance with the following schedule:
 
Months
 
Rate'
   
Annual Anioant2
   
Monthly InstalltneneRSF
 
11/01/09-10/31/10
  $ 18.00     $ 81,126.00     $ 6,760.50  
11/01/10-10/31/11
  $ 18.50     $ 83,379.48     $ 6,948.29  
11/01/11-10/31/12
  $ 19.00     $ 85,632.96     $ 7,136,08  

_______________
I Per square foot of Net Rentable Area per annum
2 Expressed on an annualized basis even though the applicable period may be
longer or shorter than twelve months.


Payment Data 2nd Amendment 2009
1

--------------------------------------------------------------------------------

 
 
IE.           Effective November 1, 2009, Tenant's Expense Stop shall be the
actual operating expenses for calendar year 2009.
 
IT IS HEREBY_ AGREED BY THE.PARTIES HERETO that with the exception of those
terms and conditions specifically modified and amended here, the Lease Agreement
shall remain in full force and effect in all its terms and conditions.
 
NOW, THEREFORE, THE PARTIES HERETO EXECUTE THIS SECOND AMENDMENT WITH THE INTENT
TO BE LEGALLY BOUND HEREBY.
 
 

   
EXECUTED as of the date first written above.
     
LANDLORD:
 
TENANT:
FROST NATIONAL BANK
 
PAYMENT DATA SYSTEMS, INC.
      TRUSTEE FOR A DESIGNATED TRUST   Name:  [pyds_ex1018002.jpg]       Title:
By:
REOC Partners, Ltd., a Texas limited
     
Partnership, As Agent for Landlord
  By:           Name: Todd A. Gold By:
REOC General Partner, LLC, a Texas limited
  Title: Manager  
liability Company, Its General Partner
   

 
 
Payment Data 2nd Amendment 2009
 
2

--------------------------------------------------------------------------------